DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an angle of difference between the shaft longitudinal axis and a wind direction, the angle of difference having a vertical component relative to a horizontal plane” and “a first vertical target angle” of Claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “the angle of difference having a vertical component relative to a horizontal plane” and “reduce the vertical component of the angle of difference to a first vertical target angle”. It is unclear what the vertical component of the angle of difference encompasses, as there is insufficient detail in the drawings and specification. Therefore, it is also unclear how one would reduce the vertical component to a first vertical target angle. For examining purposes, the vertical component of the angle of difference is interpreted to be some angle between the shaft and the wind direction.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer et al. (hereafter Peiffer - US 20140339828) in view of Couchman et al. (hereafter Couchman – US 20150211484).
Claim 1 recites “a method for controlling an inclination of a first floating wind turbine platform to optimize power production.” Peiffer teaches such a method, as will be shown.
Peiffer teaches (Fig. 1) method for controlling an inclination of a first floating wind turbine platform to optimize power production, the first floating wind turbine platform including: a generator connected to a shaft having a shaft longitudinal axis; a set of turbine blades connected to the shaft and defining a blade plane that is perpendicular to 
receiving, by a control software module executing on a processor of the ballast system, inclination data associated with an inclination of the first floating wind turbine platform (see ¶ 0003, position data); 
receiving, by the control software module, first wind speed data and first wind direction data (see ¶ 0005); 
determining, by the control software module using the first wind speed data, a platform wind speed (see ¶ 0090: e.g., estimated using LIDAR data); 
causing, by the control software module when the platform wind speed is below the minimum wind speed, the ballast system to distribute ballast to maintain the first floating wind turbine platform at the floating position (see ¶ 0006, tower is always vertical); and 
However, Peiffer does not teach determining, by the control software module using the first wind direction data, an angle of difference between the shaft longitudinal axis and a wind direction, the angle of difference having a vertical component relative to a horizontal plane; causing, by the control software module when the platform wind speed is greater than the minimum wind speed and less that the rated wind speed, the 
Couchman teaches (Figs. 2, 4) a method for controlling an inclination of a first floating wind turbine platform (206) to optimize power production comprising determining, by the control software module using the first wind direction data, an angle of difference between the shaft longitudinal axis and a wind direction, the angle of difference having a vertical component relative to a horizontal plane (determined by wind direction, see ¶ 0050 - 0051); causing, by the control software module when the platform wind speed is greater than the minimum wind speed and less that the rated wind speed (see predefined threshold in ¶ 0017 and 0029), the ballast system (207) to distribute ballast to reduce the vertical component of the angle of difference to a first vertical target angle (optimal tilt angle) chosen to optimize power produced by the generator (enables an increased power capture, see claim 7 and ¶ 0076).
Couchman further teaches that such a method “advantageously enables an increased power capture from the wind in partial load conditions and to decrease loads on the tower during full load conditions” (¶ 0076).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Couchman to the method of Peiffer to have the steps of determining, by the control software module using the first wind direction data, an angle of difference between the shaft longitudinal axis and a wind direction, the angle of difference having a vertical component relative to a horizontal plane; causing, by the control software module when the platform wind speed is greater than the minimum wind speed and less 
Regarding Claim 2, Peiffer, as modified with Couchman in Claim 1 above, teaches (Peiffer Fig. 1, 9) the method of claim 1 further comprising: receiving, by the control software module, the first vertical target angle from a second floating wind turbine platform (see Peiffer Fig. 9 and ¶ 0094-0095).
Regarding Claim 3, Peiffer, as modified with Couchman in Claim 1 above, teaches (Peiffer Fig. 1, 9) the method of claim 2 further comprising: receiving, by the control software module from the second floating wind turbine platform, second wind speed data and second wind direction data (see ¶ 0095); and comparing, by the control software module, the second wind speed data to the first wind speed data and the second wind direction data to the first wind direction data (see ¶ 0095), wherein the ballast system is caused to distribute ballast to reduce the vertical component of the angle of difference to the received first vertical target angle when both: the platform wind speed is greater than the minimum wind speed and less that the rated wind speed; and the comparison indicates the first wind speed is within a first threshold from the second wind speed and the first wind direction is within a second threshold from the 
Regarding Claim 4, Peiffer, as modified with Couchman in Claim 1 above, teaches (Peiffer Fig. 1, 9) the method of claim 2, wherein the first vertical target angle is received from the second wind turbine platform in response to the second floating wind turbine platform receiving the first wind speed data and the first wind direction data (see ¶ 0095, determined by sharing and comparing data between the farm of floating wind turbines).
Regarding Claim 5, Peiffer, as modified with Couchman in Claim 1 above, teaches (Peiffer Fig. 1, 9) the method of claim 1, wherein the first vertical target angle is a chosen vertical target angle selected from among a plurality of potential vertical target angles in a numerical look-up table, the chosen vertical target angle selected based on at least one from the group: first wind speed, first wind direction, sea state, platform motion, and turbine motion (see Couchman ¶ 0050-0051).
Regarding Claim 6, Peiffer, as modified with Couchman in Claim 1 above, teaches (Peiffer Fig. 1, 9) the method of claim 1, wherein the first vertical target angle is a computed vertical target angle computed as a function of at least one from the group: first wind speed, first wind direction, sea state, platform motion, and turbine motion (see Couchman ¶ 0050-0051).
Regarding Claim 7, Peiffer, as modified with Couchman in Claim 1 above, teaches (Peiffer Fig. 1, 9) the method of claim 1 further comprising: receiving, by the control software module executing on the processor, first power data regarding power produced by the generator when the platform is inclined at the first vertical target angle 
Regarding Claim 8, Peiffer, as modified with Couchman in Claim 1 above, teaches (Peiffer Fig. 1, 9) the method of claim 1, wherein: the first wind speed data and first wind direction data represent wind conditions at a location a distance from the first floating wind turbine platform (see Couchman ¶ 0072); the determining the platform wind speed uses the first wind speed data, the first wind direction data, the location, and the distance; the platform wind speed is an estimation of wind speed at the platform at a future time (see Couchman ¶ 0059); and the vertical component relative to the horizontal plane is an estimate of the vertical component at the future time (see Couchman ¶ 0059); the method further comprising: estimating, by the control software module based on the vertical component, a preparation amount of time required by the ballast system to reduce the vertical component to the first vertical target angle (forecast operating points, see Couchman ¶ 0059), wherein: the causing, by the control software module when the platform wind speed is greater than the minimum wind speed and less that the rated wind speed, the ballast system to distribute ballast to reduce the vertical component of the angle of difference to a first vertical target angle chosen to optimize power produced by the generator includes: causing, by the control software module 

Claim 9 recites a method having the same steps of Claim 1 which are rejected for the same reasons.
Regarding Claim 9, Peiffer, as modified with Couchman in Claim 1 above, teaches (Peiffer Fig. 1, 9) further teaches to reduce the vertical component of the angle of difference to a first vertical target angle chosen to minimize loads applied to the first floating wind turbine platform (see Couchman ¶ 0076).
Claim 10 recites the same steps of Claim 2 which are rejected for the same reasons.
Claim 11 recites the same steps of Claim 3 which are rejected for the same reasons.
Claim 12 recites the same steps of Claim 4 which are rejected for the same reasons.
Claim 13 recites the same steps of Claim 5 which are rejected for the same reasons.
Claim 14 recites the same steps of Claim 6 which are rejected for the same reasons.
Claim 15 recites the same steps of Claim 7 which are rejected for the same reasons.
Claim 16 recites the same steps of Claim 8 which are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745